DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered. Claims 10 and 11 are newly added; claims 1-11 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kazama et al (US 2010/0264746) in view of Tripathi et al. (US 2014/0035526) further in view of Nakada (US 2005/0212482). 
With respect to claims 1, 8 and 9, Kazama et al. (hereinafter, Kazama) discloses a battery cells each configured to generate a DC voltage (Fig. 1, 20/10 wireless power transmitting system batter device 250); a measurement units each configured to (Fig. 1, power, voltage/current. measuring device 206); transmission loop antennas each configured to generate an AC magnetic field corresponding to the respective to the measurement signals (see Fig. 1, antenna ANT for each transmitter); a reception loop antenna configured to receive the AC magnetic fields generated by the transmission loop antennas and to generate a reception signal corresponding to the AC magnetic fields (antenna ANT for each receiver and generated magnetic field: Para. # 0035, 0006);  a receiver configured to perform demodulation on the reception signal to generate information representing the measurement results (Para. # 0048).
KAZAMA, however, does not expressly disclose antenna loops with magnetic core, and multiple or plurality of battery cells with multiple voltage measurements.
 Tripathi discloses, on the other hand, disclose antenna loop with magnetic core. (Para. # 0043, 0052: wire loops, such as multi-turn coils forming a resonant structure for coupling energy from a transmitter to a receiver with a magnetic core). 
Nakada further discloses a multiple of batteries or battery cells with multiple voltage measurements (Fig. 2, battery C1-c8 and voltage measurements/detections vt1-vt8; see also Para. # 0018-0019: a battery pack containing individual cells from c1 to c8 and a corresponding voltage measurement or detection from Vt1-Vt8 based on individual cell monitoring )
KAZAMA, Tripathi and Nakada are analogous art because they are from the same field of endeavor namely wireless power transmission, electric vehicle wireless charging and capacity adjustment for Battery pack. 
 it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the circuits of Kazama to have added antenna loops with magnetic core for efficient coupling of energy from the transmitter side to the receiver via a magnetic core or electromagnetic field when both tuned to a common frequency (as in Tripathi Para. # 0043), and multiple or plurality of battery cells with multiple voltage measurements for measured and controlled higher power requirements. 
With respect to claims 4, 5 and 7, the combined references of Kazama, Tripathi and Nakada disclose battery unit with battery cells to generate a DC voltage as described above, further Nakada discloses at least one set of auxiliary measurement units each configured to measure the voltage value of a respective one of the battery cells (See Fig. 2, for each cell C1-C8 a corresponding measuring unites Vt1-Vt8), and obtain first to auxiliary measurement signals that respectively represent the measurement results (Para. # 0019);  and at Tripathi discloses the transmission loop antennas each configured to generate an auxiliary AC magnetic field corresponding to the respective auxiliary measurement signals; and at least one auxiliary reception loop antenna configured to receive the auxiliary AC magnetic fields generated (Para. # 0043, 0052: wire loops, such as multi-turn coils forming a resonant structure for coupling energy from a transmitter to a receiver with a magnetic core). 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the circuits of Kazama to have added antenna loops with magnetic core for efficient coupling of (as in Tripathi Para. # 0043). 

With respect to claim 6, the combined references of Kazama, Tripathi and Nakada disclose battery unit with battery cells to generate a DC voltage as described above, further Tripathi discloses wherein the magnetic core is in a column shape (Fig. 3, 376, 366 and 356 are aligned like a column shape). 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the circuits of Kazama to have added antenna loops with magnetic core for efficient coupling of energy from the transmitter side to the receiver via a magnetic core or electromagnetic field when both tuned to a common frequency and the properly aligned column easily pick signal transmission from transmitter side to the receiving side for effective power transfer.
Allowable Subject Matter
Claims 2, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 3 is dependent on claim 2. Claims 10 and 11 have similar limitations as claim 2 above, hence objected for same reason.
The following is a statement of reasons for the indication of allowable subject matter:  further comprising:  … transmission antenna substrates respectively, and the transmission antenna substrates each having a through hole that is located inside the transmission loop antenna; and a reception antenna substrate having the reception loop 

Response to Argument
        Applicant argues that “ … the references fail to disclose or suggest at least, for example, claim 1’s "first to n-th measurement units each configured to measure a voltage value of a respective one of the first to n-th battery cells, and obtain first to n- th measurement signals that respectively represent measurement results." In rejecting claim 1, the Action (page 3) cites Kazama's received power measuring device 206 as allegedly corresponding to claim 1's measurement units. 
However, the combined references of Kazama, Tripathi and Nakada disclose multiple cells, and corresponding measurement units with details as in claim 1. Application No.: 16/137,697 Docket No.: LAPIS-132Nakada’ s circuit, from instance, as in drawing of figure 2 (reproduced below) indicates multiple cells from C1 to C8 and corresponding voltage detection or voltage measuring unit Vt1 to Vt8 individually operates signals based on for each cells (see para.  0018).This is the major concept described in broadest form in the claim. 

    PNG
    media_image1.png
    679
    738
    media_image1.png
    Greyscale


Nakada reference is only used to replace the battery pack, multiple cells and corresponding voltage measuring units’ arrangement being well known art, and combined with the primary and secondary references to address limitations not expressively addressed by the primary Kazama reference. Kazama mainly taught power transmission between transmitting circuit and receiving circuit using described multiple antennae. Power being considered as voltage or current of product of voltage and current.  Transmission parameters –being voltage or power do not make differences as power can also mean voltage in some familiar literature. Even in applicant specification paragraph 0031 it reads “… AC voltage to generate a power source voltage …. Receiver 15 … activated by power source voltage …” showing power and voltage being used interchangeably. Therefore, applicant’s allegation that “applicant’s claim structure different from the references used in the rejections’ is not found persuasive.

Examiner considers the above argument as an admittance for the fact that the Tripathi reference disclosing "antenna loop with magnetic core" as alleged in the Action. as per applicant arguments being not specific structure "a magnetic core that runs through the first to n-th transmission loop antennas and the reception loop antenna’, it’s a matter of considering the combined arts to address the broad limitations examiner considered as described in the above rejections to claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YALKEW FANTU/Primary Examiner, Art Unit 2859